NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            DEMETRIC L., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.M., Appellees.

                              No. 1 CA-JV 18-0038
                                FILED 7-19-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD31637
                 The Honorable Jeanne M. Garcia, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll, Attorney at Law, Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee
                        DEMETRIC L. v. DCS, A.M.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which Chief
Judge Samuel A. Thumma and Judge James P. Beene joined.


M O R S E, Judge:

¶1           Demetric L. ("Father") appeals the juvenile court's order
terminating his parental rights to A.M. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           Father and Sahara W. ("Mother") are the biological parents of
A.M., born January 29, 2013.1 In November 2015, the Department of Child
Safety ("DCS") removed A.M. from Mother's custody due to allegations of
neglect and substance abuse. At the time, Father's whereabouts were
unknown.

¶3            DCS filed a dependency petition and the court found A.M.
dependent as to Father due to abandonment. In March 2016, Father advised
the court he would be relocating to Arizona and requested visitation with
A.M. He agreed to submit to a rule-out urinalysis test and hair follicle test.
Father tested positive for amphetamine, methamphetamine, marijuana,
cocaine, and alcohol.

¶4             A.M. displayed an increase in aggressive behaviors after visits
with Father, and she threw temper tantrums on the dates visits were
scheduled. In April 2016, Father told the parent aide that he wanted to
cancel his visits with A.M. but changed his mind several days later and
agreed to visit her once per week. After visiting her twice in May 2016,
Father's visits were closed out and he did not inquire about visits until June
2016. A.M.'s behavior problems drastically improved after visits with
Father stopped. Father then did not maintain contact with DCS; DCS could
not establish contact with Father until April 2017 when family members
reported that Father was incarcerated in California. The case plan was



1 Mother's parental rights were also terminated, but Mother is not a party
to this appeal.


                                      2
                         DEMETRIC L. v. DCS, A.M.
                           Decision of the Court

changed to severance and adoption, and DCS moved to terminate Father's
parental rights on multiple grounds, including abandonment.

¶5              After being released from incarceration, Father requested
visits with A.M. However, because of A.M.'s previous behavioral issues
after visiting Father and Father's lack of stability, DCS determined that the
visits should be therapeutic and required Father to begin participating in
services before visits could begin. Father refused to participate in services,
and he did not establish a residence in Arizona nor maintain a stable phone
number, making it difficult for DCS to contact him.

¶6            At a three-day termination hearing, Father testified that he
tried to maintain contact with A.M., but DCS was unresponsive to his
requests for visitation and never provided him with services. A DCS case
manager testified that she tried to contact Father numerous times, but the
phone numbers he provided went straight to voicemail or were
disconnected. Further, the case manager testified that Father did not
maintain contact with DCS or provide support for A.M. for more than six
months prior to the termination hearing, and that Father cannot provide for
A.M. because he failed to establish stable housing and has not participated
in services.

¶7             The superior court terminated Father's parental rights in
January 2018, finding DCS proved by clear and convincing evidence the
statutory grounds of abandonment, prolonged substance abuse, nine
months out-of-home placement, and fifteen months out-of-home
placement. See Ariz. Rev. Stat. ("A.R.S.") § 8-533(B)(1), (3), (8)(a), and (8)(c).
The court also found the termination of Father's rights to be in the child's
best interests. See A.R.S. § 8-533(B).

¶8            Father timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 8-235(A), 12-120.21(A)(1), and -2101(A)(1).

                                DISCUSSION

¶9             We view the evidence "in a light most favorable to affirming
the trial court's findings." Maricopa Cty. Juv. Action No. JS-8490, 179 Ariz.
102, 106 (1994). We will uphold the juvenile court's findings of fact unless
they are unsupported by reasonable evidence, and we will affirm a
severance order unless it is clearly erroneous. Jesus M. v. Ariz. Dep't of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

¶10         The superior court may terminate parental rights if DCS
proves one statutory ground set out in A.R.S. § 8-533(B) by clear and


                                        3
                         DEMETRIC L. v. DCS, A.M.
                           Decision of the Court

convincing evidence, Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246, 249,
¶ 12 (2000), and that termination is in the child's best interests by a
preponderance of the evidence, Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶ 41
(2005).

¶11          Father argues the superior court erred by finding DCS proved
the grounds for abandonment, prolonged substance abuse, and nine and
fifteen months out-of-home placement. Because we conclude sufficient
evidence supports the ground of abandonment, we do not address Father's
arguments regarding the other grounds. Jesus M., 203 Ariz. at 280, ¶ 3.

   I.      Abandonment

¶12             In addressing severance based on abandonment, the juvenile
court considers "whether a parent has provided reasonable support,
maintained regular contact, made more than minimal efforts to support and
communicate with the child, and maintained a normal parental
relationship." Michael J., 196 Ariz. at 249-50, ¶ 18; see also A.R.S. § 8-531(1).
Abandonment is measured by a parent's conduct, not by his intent. Michael
J., 196 Ariz. at 249, ¶ 18. "Failure to maintain a normal parental relationship
with the child without just cause for a period of six months constitutes
prima facie evidence of abandonment." A.R.S. § 8-531(1).

¶13           Father argues that he did not abandon A.M. because he
requested visitation from DCS on multiple occasions. However, the DCS
unit psychologist determined that visits should be therapeutic because
A.M. had negative reactions after visiting Father before his incarceration,
and he had not visited her in more than a year. The DCS case manager
advised Father that he would have to participate in services and maintain
consistent contact with DCS before visits would be scheduled.

¶14           Despite being informed of the requisites for therapeutic visits,
Father failed to participate in services. He also failed to provide support
for A.M., and he did not send her gifts, cards, or letters. The DCS case
manager testified that Father did not have a normal parent-child
relationship with A.M. as evidenced by her negative behaviors after her
visits with him. Sufficient evidence supports the court's finding of
abandonment.

   II.     Best Interests

¶15          To justify severance, the superior court must also find, by a
preponderance of the evidence, that severance is in the best interests of the
child. Kent K., 210 Ariz. at 284, ¶ 22. "[A] determination of the child's best


                                       4
                         DEMETRIC L. v. DCS, A.M.
                           Decision of the Court

interest must include a finding as to how the child would benefit from a
severance or be harmed by the continuation of the relationship." Maricopa
Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 5 (1990). This finding requires
the juvenile court to consider the totality of the circumstances, Dominique
M. v. Dep't of Child Safety, 240 Ariz. 96, 99, ¶ 12 (App. 2016), and balances
the parent's rights "against the independent and often adverse interests of
the child in a safe and stable home life," Kent K., 210 Ariz. at 286, ¶ 35.
Severance is not "automatically . . . in a child's best interests just because the
child is adoptable," but when "a current placement meets the child's needs
and the child's prospective adoption is otherwise legally possible and
likely, a juvenile court may find that termination of parental rights, so as to
permit adoption, is in the child's best interests." Demetrius L. v. Joshlynn F.,
239 Ariz. 1, 4, ¶¶ 12, 14 (2016).

¶16            The court considered and carefully weighed the evidence and
found that A.M.'s current placement is meeting all of her needs, there is a
plan for adoption, and A.M. "[has] waited long enough for [Father] to make
the necessary behavioral changes in order to properly care for [her]." The
DCS case manager testified that A.M.'s current placement is safe, stable, and
meets all of her needs. The placement intends to adopt A.M. and her half-
sister. Finally, she testified that if the current placement was unable to
adopt, A.M. is adoptable. This evidence is sufficient to support the superior
court's best-interests finding.

                                CONCLUSION

¶17          For the foregoing reasons, we affirm the superior court's order
terminating the parent-child relationship between Father and A.M.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5